SWING J.
This case was heard on the application of relator for a writ o mandamus to compel defendant to place him on the pension list on account of injuries received while serving as a substitute for another fireman temporarily absent from his post of duty,
The court held that plaintiff was not entitled to the writ, and further that the law of 1889, 86 O. L., 149, should be construed with reference to the rules of the board of fire commissioners, and that so read, it applies only to substitutes regularly appointed under such rules, and that one appointed for temporary duty is not. a regularly appointed substitute member of said department, and therefore not entitled to its benefits.